2013 SEP-3 fell CM9

       IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,                             NO. 68348-9-1

                     Respondent,                 DIVISION ONE

       v.

                                                 UNPUBLISHED OPINION
GARY ALAN CROW,

                    Appellant.                   FILED: September 3, 2013


       Leach, C.J. — Gary Crow appeals his conviction for unlawful use of a

building for drug purposes under RCW 69.53.010. He claims that the trial court

erred by rejecting his proposed jury instructions defining a "meretricious

relationship" and informing the jurors that if they found Crow and Rebecca Brice

were in a meretricious relationship, the law presumed that they jointly owned any

property acquired during the course of that relationship. Because Crow fails to

demonstrate that the proposed instructions would not mislead the jury and that

they stated the applicable law accurately, we affirm.

                                      FACTS


       On January 12, 2011, police officers served a search warrant on Crow's

home in Arlington, Washington.        During their search, the officers found a

detached garage converted into three rooms for growing marijuana. They seized

90 marijuana plants from the garage and 28 starter plants from a bedroom in the
NO. 68348-9-1 / 2



home. The State charged Crow with unlawful use of a building for drug purposes

under RCW 69.53.010.


      At trial, Crow testified that he and Brice began living together in 2003.

Although he proposed and gave Brice a ring, they never married. In 2006, Crow

purchased the house in Arlington and moved there with Brice.

       In 2009, Brice told Crow that she wanted to become a medical marijuana

provider and grow marijuana in the house.         Because Crow opposed this, they

had a discussion. Crow described the result as, "Well, she won. She won the

argument basically." To allow Brice to grow the plants, Crow built the walls in a

detached garage and set up an electrical system for the grow lights. He also set

up lights in the house to enable Brice to grow starters. Crow did not tend or

harvest the plants.

       At the conclusion of the trial, Crow proposed two supplemental jury

instructions. The first instruction stated,

              If you find that Mr. Crow and Ms. Brice had a meretricious
       relationship as defined in Instruction, the law presumes that
       property purchased during the course of that relationship is jointly
       owned, and you are bound by that presumption unless you find that
       it has been overcome by clear and convincing evidence.

His second proposed instruction stated,

              A     meretricious   relationship   is   a   stable,   marital-like
       relationship where both parties cohabit with knowledge that a lawful
       marriage between them does not exist. To determine whether a
       meretricious relationship existed between Mr. Crow and Ms. Brice
       you may consider the following factors: (1) the continuity of
                                          -2-
NO. 68348-9-1/3

       cohabitation, (2) the duration of the relationship, (3) the purpose of
       the relationship, (4) the pooling of resources and services for joint
       projects, and (5) the intent of the parties.

       The   court   rejected the    proposed      instructions,   reasoning that the

instructions did not apply and would confuse the jury.1 The court explained, "[l]t

seems to me that to the extent that the defendant and Ms. Brice were co-owners,

that would not mean that somehow he is immune from this statute if it is, in fact,

proved that he is a co-owner."

       The jury found Crow guilty as charged. The court sentenced him to one

day of confinement, with credit for time served. Crow appeals.

                             STANDARD OF REVIEW


       We review a trial court's refusal to give a proposed jury instruction for an

abuse of discretion.2 A trial court abuses its discretion if its decision is manifestly

unreasonable or based on untenable grounds.3 "'Jury instructions are sufficient




       1 The court noted that "the more current term for meretricious relationship
is committed and intimate relationship. If the Court were to give an instruction, !
would probably use that term." See Olver v. Fowler, 161 Wn.2d 655, 657 n.1,
168 P.3d 348 (2007) ("While this court has previously referred to such
relationships as 'meretricious,' we . . . recognize the term's negative connotation.
Accordingly, we . . . substitute the term 'committed intimate relationship,' which
accurately describes the status of the parties and is less derogatory." (citing
Olver v. Fowler, 131 Wn. App. 135, 140 n.9, 126 P.3d 69 (2006))). The court did
not reject the instructions on this basis.
       2 In re Pet, of Pouncv. 168 Wn.2d 382, 390, 229 P.3d 678 (2010).
       3 State v. Emery. 161 Wn. App. 172, 190, 253 P.3d 413 (2011) (quoting
State v. Allen. 159Wn.2d 1, 10, 147 P.3d 581 (2006)), affd, 174 Wn.2d 741, 278
P.3d 653 (2012).
                                             -3-
NO. 68348-9-1/4



when they allow counsel to argue their theory of the case, are not misleading,

and when read as a whole properly inform the trier offact ofthe applicable law."'4

                                    ANALYSIS


      Crow claims that the trial court prevented him from arguing his theory of

the case by rejecting his proposed jury instructions. Under his theory, "Crow and

Brice were co-owners, residing together on the property on which Brice was

growing marijuana and as a co-owner, the statute was inapplicable to Crow."

       RCW 69.53.010(1) states,

      It is unlawful for any person who has under his or her management
      or control any building, room, space, or enclosure, either as an
      owner, lessee, agent, employee, or mortgagee, to knowingly rent,
      lease, or make available for use, with or without compensation, the
      building, room, space, or enclosure for the purpose of unlawfully
      manufacturing, delivering, selling, storing, or giving away any
      controlled substance under chapter 69.50 RCW.

The court instructed the jury on the elements of the crime:

             (1) That on or about January 12, 2011, the defendant
       knowingly made available for use a building, room, space, or
       enclosure, for the purpose of unlawfully manufacturing, or
       unlawfully storing, a controlled substance;
             (2) That the building, room, space, or enclosure was under
      the defendant's management and control as an owner; and
             (3) That the acts occurred in the State of Washington.




       4 State v. Davis, 174 Wn. App. 623, 635, 300 P.3d 465 (2013) (internal
quotation marks omitted) (quoting State v. Aquirre, 168 Wn.2d 350, 363-64, 229
P.3d 669 (2010)), petition for review filed, No. 88878-7 (Wash. May 30, 2013).
                                        -4-
NO. 68348-9-1 / 5



The court further instructed the jury, "The State must prove that the defendant

knowingly allowed use of his property knowing the purpose was the unlawful

manufacturing or unlawful storing of marijuana."

      Crow attempts to distinguish this case from State v. Coria,5 in which the

court held that community property the defendant and his wife co-owned and co-

possessed was "property of another" for purposes of the crime of malicious

mischief under RCW 9A.48.080(1)(a). Crow argues,

              If the gravamen of the "maintaining a building" charge is to
      "knowing make available" a space for the unlawful manufacturing
      and/or storing of a controlled substance one must conclude that the
      State needs to establish that the person who is actually
      manufacturing and/or storing the controlled substance needs the
      permission and/or acquiescence of the owner to do so. . . .
              If Ms. Brice was a co-owner, . . . she had a right equal to that
      of Mr. Crow to use the property. Neither his permission nor
      acquiescence was needed for her to grow marijuana. . . . This
      statute is inapplicable to co-owners of property who have an equal
      right to occupy and use the property.

Crow concedes that "the amount of marijuana found on the property exceeded

that allowed for a medical marijuana user." He does not allege that the court's

instructions misstated the law.


      We need not reach whether Brice co-owned the property or the status of

Crow and Brice's relationship. Even if Crow and Brice co-owned the property,

Crow fails to cite any authority supporting his claim that Brice's ownership would

diminish or affect his liability under RCW 69.53.010.        Regardless of Brice's


      5 146 Wn.2d 631, 640, 48 P.3d 980 (2002).
                                        -5-
NO. 68348-9-1 / 6



ownership status, the law does not permit Crow to knowingly make the property

available for her unlawful use.    Crow does not dispute that he assisted with

setting up the growing operation or that he was an owner of the property.

       Additionally, even if Brice co-owned the property, she had no right to

interfere with Crow's coequal rights to use, possess, and benefit from the whole

property.6 By growing marijuana on the property illegally, Brice subjected the
property to potential forfeiture.7 Because Crow fails to show that his proposed

instructions would not mislead the jury or that they properly stated the applicable

law, we reject his claim.

                                  CONCLUSION


       Because Crow fails to establish that the trial court's jury instructions

misstated the applicable law or that his proposed instructions would not mislead

the jury and stated the applicable law accurately, we affirm.




WE CONCUR:




  )f) 67 Wn. App. 684, 694, 843 P.2d 1071
(1992) (citing De La Pole v. Lindlev. 131 Wash. 354, 358, 230 P. 144 (1924)).
       7RCW69.50.505(1)(h).
                                        -6-